UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 May 28, 2013 Commission File Number: 0-29374 EDAP TMS S.A. Parc Activite La Poudrette Lamartine 4/6 Rue du Dauphine 69120 Vaulx-en-Velin - France Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F [ x] Form 40-F [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): This report on Form 6-K is hereby incorporated by reference in the following registration statement of EDAP TMS S.A on Form F-3 file number 333-177224. EXHIBIT LIST Exhibit No. Description Exhibit 1.1 Letter Agreement between H.C. Wainwright & Co., LLC and EDAP TMS SA, dated May 17, 2013 Exhibit 1.2 Amended Letter Agreement between H.C. Wainwright & Co., LLC and EDAP TMS SA, dated May 21, 2013 Exhibit 4.1 Form of Warrant for Ordinary Shares of EDAP TMS SA expiring November 29, 2018 Exhibit 5.1 Opinion of Jones Day, French counsel to EDAP TMS SA Exhibit 5.2 Opinion of Jones Day, U.S. counsel to EDAP TMS SA Exhibit 99.1 Form of Share Purchase Agreement Exhibit 99.2 Form of Amendment to Share Purchase Agreement SIGNATURES Pursuant to the requirements of the Securities Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: May 28, 2013 EDAP TMS S.A. /s/ ERIC SOYER ERIC SOYER CHIEF FINANCIAL OFFICER
